Title: From Thomas Jefferson to Christopher Clark, 5 August 1794
From: Jefferson, Thomas
To: Clark, Christopher



Sir
Monticello Aug. 5. 1794.

I inclose you the following bonds of persons residing in the counties wherein I understand you practice, to wit.




penalty
  condition
  time of paimt
  date of bonds




  £  s
  
  
  


James Branch
}
   81– 5
   40–12–6
  1793. Dec. 14.
  1792.Dec. 14.


William Minor


Gabriel Minor


John Clarke junr.
  }
   111–10
   55–15–0


John Clarke senr.


Robert Hawkins
  }
   83–12
   41–16


Danl. B. Perrow


Thomas Dillion


Wm. Millner
  }
  245–15
  120– 7–6


Simon Miller


Wm. Miller


Danl. B. Perrow
  }
   41– 0
   20–10.


John Clarke senr.


John Clarke junr.


the whole payable to me. There was a condition subjoined that if they paid punctually at that day, the interest would be relinquished, not having done so it is to be required. Indeed I presume they had no intention of paying but at the end of a course of law, as I have never heard a word from any of them. Where you can apply for paiment without losing time, be pleased to do so; but to let no time be lost in bringing the suits and obtaining the money, this being the condition on which I am myself indulged with delay for the debt these bonds were destined to pay. Be pleased to pay the money when collected to James Lyle of Manchester or order. One article I must entreat you to attend to, that is, the payment of clerk’s and sheriff’s tickets yourself, so as that no one of them may ever be presented to me; it being impossible that I should know which are, or are not paid by you. I presume you may get money in time to pay these demands or make arrangements with the clerks and sheriffs, so as that the collection may answer it’s own calls, and a clear account be  rendered of the nett balance. I shall be glad to know at times how the collection goes on, but it is to Mr. James Lyle I would wish you to be most particular in giving information. Your fees you will of course take out of the proceeds of the collection. I am Sir Your very humble servt

Th: Jefferson

